DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “OPTICAL BODY AND DISPLAY DEVICE,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 11307328 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-9 contain all claimed limitations found in pending claims 1-9.

Pending claims
Patented claims
1. An optical body comprising: a concave-convex structure formed on a surface of a base material, wherein an average period of concavities and convexities of the concave-convex structure is equal to or shorter than a wide wavelength band including a visible light band, a standard deviation of differences between respective positions of bottom faces of all the concavities of the concave-convex structure in a normal direction of a flat surface of the base material and a median of the positions of all the bottom faces is greater than or equal to 25 nm, and a standard deviation of differences between respective positions of vertexes of all the convexities of the concave-convex structure in the normal direction of the flat surface of the base material and a median of the positions of all the vertexes is greater than or equal to 35 nm.
1. An optical body comprising: a concave-convex structure formed on a surface of a base material, wherein an average period of concavities and convexities of the concave-convex structure is equal to or shorter than a wavelength belonging to a visible light band, a standard deviation of differences between respective positions of bottom faces of all the concavities of the concave-convex structure in a normal direction of a flat surface of the base material and a median of the positions of all the bottom faces is greater than or equal to 25 nm, and a standard deviation of differences between respective positions of vertexes of all the convexities of the concave-convex structure in the normal direction of the flat surface of the base material and a median of the positions of all the vertexes is greater than or equal to 35 nm.
2. The optical body according to claim 1, wherein a Y value that is a luminous reflectance of the optical body is equal to or lower than 0.2%, and the absolute values of reflection hues a* and b* of the optical body are equal to or smaller than 1.
2. The optical body according to claim 1, wherein a Y value that is a luminous reflectance of the optical body is equal to or lower than 0.2%, and the absolute values of reflection hues a* and b* of the optical body are equal to or smaller than 1.
3. The optical body according to claim 1, wherein an average reflectance of the optical body in a wavelength band from 380 nm to 780 nm is equal to or lower than 0.2%.
3. The optical body according to claim 1, wherein an average reflectance of the optical body in a wavelength band from 380 nm to 780 nm is equal to or lower than 0.2%.
4. The optical body according to claim 1, further comprising: a macro concave-convex structure formed on the surface of the base material to be superimposed on the concave-convex structure, wherein an average period of concavities and convexities of the macro concave-convex structure is longer than a wavelength belonging to the visible light band.
4. The optical body according to claim 1, further comprising: a macro concave-convex structure formed on the surface of the base material to be superimposed on the concave-convex structure, wherein an average period of concavities and convexities of the macro concave-convex structure is longer than a wavelength belonging to the visible light band.
5. The optical body according to claim 1, wherein a planar array of the convexities or concavities of the concave-convex structure is a hexagonal grid shape or a square grid shape.
5. The optical body according to claim 1, wherein a planar array of the convexities or concavities of the concave-convex structure is a hexagonal grid shape or a square grid shape.
6. The optical body according to claim 1, wherein a planar array of the convexities or concavities of the concave-convex structure is a random array.
6. The optical body according to claim 1, wherein a planar array of the convexities or concavities of the concave-convex structure is a random array.
7. A display device comprising: the optical body according to claim 1.
7. A display device comprising: the optical body according to claim 1.
8. The optical body according to claim 1, wherein respective positions of the bottom faces of the concavities of the concave-convex structure in the normal direction of the flat surface of the base material vary randomly, and respective positions of the vertexes of the convexities of the concave-convex structure in the normal direction of the flat surface of the base material vary randomly.
8. The optical body according to claim 1, wherein respective positions of the bottom faces of the concavities of the concave-convex structure in the normal direction of the flat surface of the base material vary randomly, and respective positions of the vertexes of the convexities of the concave-convex structure in the normal direction of the flat surface of the base material vary randomly.
9. The optical body according to claim 1, wherein the standard deviation of differences between respective positions of the bottom faces of the concavities of the concave-convex structure in the normal direction of the flat surface of the base material and the median of the positions of the bottom faces is greater than or equal to 25 nm and less than or equal to 200 nm, and the standard deviation of differences between respective positions of the vertexes of the convexities of the concave-convex structure in the normal direction of the flat surface of the base material and the median of the positions of the vertexes is greater than or equal to 35 nm and less than or equal to 200 nm.
9. The optical body according to claim 1, wherein the standard deviation of differences between respective positions of the bottom faces of the concavities of the concave-convex structure in the normal direction of the flat surface of the base material and the median of the positions of the bottom faces is greater than or equal to 25 nm and less than or equal to 200 nm, and the standard deviation of differences between respective positions of the vertexes of the convexities of the concave-convex structure in the normal direction of the flat surface of the base material and the median of the positions of the vertexes is greater than or equal to 35 nm and less than or equal to 200 nm.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882